
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 164
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 21, 2009
			Received; considered and agreed to
		
		CONCURRENT RESOLUTION
		Recognizing the 40th anniversary of the
		  Food and Nutrition Service of the Department of Agriculture.
	
	
		Whereas the Food and Nutrition Service of the Department
			 of Agriculture has been promoting sound nutrition and fighting hunger in the
			 United States since 1969;
		Whereas the Food and Nutrition Service works with State
			 and local governments, nonprofit organizations, and faith-based organizations
			 to provide food and nutritional support to over 36,000,000 people in the United
			 States who live in households that face food insecurity on a daily
			 basis;
		Whereas the Food and Nutrition Service supports schools in
			 the United States by providing children with nutritious breakfasts and lunches
			 and promotes wellness policies to ensure that children have a healthy start in
			 life; and
		Whereas the nutrition programs of the Food and Nutrition
			 Service reach 1 in 5 citizens of the United States on a daily basis: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 valuable historic and continued contribution of the Food and Nutrition Service
			 and its employees to the citizens of the United States;
			(2)commends the
			 efforts of States, territories, local governments, and nonprofit charitable and
			 faith-based organizations to end hunger and provide nutritious food to citizens
			 of the United States;
			(3)encourages the
			 continued efforts to educate the citizens of the United States about the
			 importance of eating nutritiously and living a healthy lifestyle; and
			(4)recognizes and
			 reaffirms the commitment of the United States to end hunger in the United
			 States and continue to lead the world in ending global hunger.
			
	
		
			Passed the House of
			 Representatives July 21, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
